3. Community action programme to promote activities in the field of the protection of the Community's financial interests (Hercule II programme) (vote)
After the vote
Mr President, it is not much use me speaking once the vote has happened, so all I want to say is that you need to keep more of an eye out in future. I would like to thank both the German Presidency and its Finnish predecessor. We have wrapped up this topic in just one reading, and we will be spending some EUR 100 million on fighting fraud over the coming years. That is what I wanted to tell the House.